To a petition for rehearing filed by appellant,
Judge Holt
delivered the following response of the court:
Counsel for the appellant understand that the opinion in this case takes the broad ground that when in an action for the death of the servant through the willful neglect of the master under section 3, chapter 57 of the General Statutes, such neglect has been shown, its effect may be avoided by evidence of contributory neglect upon the part of the deceased.
*435It must not, however, be so understood. It was not intended to nor do we think it admits of such an interpretation.
The language employed in that portion of it which speaks of the duty of the master to the servant in providing for his use machinery and premises reasonably safe, and the legal effect of the use of them by him with knowledge of and without complaint of their unfitness, was used in discussing the question of the existence or non-existence of willful neglect.
Upon a reconsideration of the case and a careful reading of the able petition for a rehearing, we feel constrained to adhere to our former conclusion.
The petition for a rehearing is overruled.